        Case 1:17-cr-03237-JAP Document 216 Filed 06/27/19 Page 1 of 10




              IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

Plaintiff,

vs.
                                                No. 17-CR-3237 JAP

JESUS FERNANDEZ,

Defendant.

     Mr. Fernandez’s Reply to the Government’s Response to his
       Objections to the Presentence Report and Sentencing
                           Memorandum

       Jesus Fernandez, by and through his attorney, Assistant Federal

Public Defender Esperanza Lujan, submits his reply to the

government’s response to his objections to the presentence report.

A.     Contrary to the government’s belief, the Court has the
       discretion not to follow the probation office’s guideline
       calculations.

       Irrespective of the probation office’s recommendation, the Court’s

primary sentencing directive is to fashion a sentence for Mr. Fernandez

that is “sufficient, but not greater than necessary” to meet the goals

and directives of the federal statutory sentencing structure. Pepper v.

United States, 562 U.S.476, 493 (2011). Because a term of
      Case 1:17-cr-03237-JAP Document 216 Filed 06/27/19 Page 2 of 10




imprisonment necessarily may be part of a sentence, it must be

imposed according to this principle. That is, it must be minimally

sufficient: sufficient but not greater than necessary for the

rehabilitation of the defendant and the protection of the community, to

promote respect for the law and ensure just punishment and adequate

deterrence. United States v. Conlan, 500 F.3d 1167, 1169 (10th Cir.

2007) (citing United States v. Wilms, 495 F.3d 277, 280 (6th Cir. 2007)).

After Booker, and certainly after Beckles v. United States, 137 S.Ct. 886

(2017), the Court has the discretion not to use a guideline range that

will unnecessarily subject Mr. Fernandez to a prison term greater than

necessary to satisfy the statutory sentencing goals.

     In Beckles, the Court held the guidelines are purely “advisory”

and “merely guide the district court’s discretion.” 137 S.Ct. at 894.

Although they provide advice on a particular range, they “do not

constrain” the sentencing court. Id. Thus, the court is free to impose a

sentence outside the recommended range, if, for example, it disagrees

with the guidelines on policy grounds. Id. (citing Pepper, 562 U.S. at

501). The guidelines are only one factor a court considers at sentencing



                                     2
      Case 1:17-cr-03237-JAP Document 216 Filed 06/27/19 Page 3 of 10




and it need not give the guideline range any particular weight. Beckles,

137 S.Ct. at 893-94. The guidelines no longer “direct” the court’s

sentencing deliberations. See Doc. 215, government’s response (relying

on United States v. Gigley, 213 F.3d 509 (10th Cir. 2000), a pre-Booker

decision to argue the Court must calculate the imprisonment range

using the methamphetamine actual guideline).

     Since the guidelines do not control a sentencing court’s discretion,

it “can vary from the guidelines so long as it does not do so arbitrarily

and capriciously.” United States v. Worku, 800 F.3d 1195, 1208 (10th

Cir. 2015). If the Court believes it must defer to the guidelines, but

still is troubled by a prison term that adds 7½ to 9½ years to the

imprisonment range recommended for methamphetamine-mixture, it

can vary down from the proposed prison term. A court may abandon a

guideline prison term when “genuinely distinguishing factors”

demarcate the case before it from the ordinary case covered by the

guidelines. United States v. Friedman, 554 F.3d 1301, 1310 (10th Cir.

2009); see also Kimbrough v. United States, 552 U.S. 85, 109 (2007) (“a

district court’s decision to vary from the advisory Guidelines may



                                     3
      Case 1:17-cr-03237-JAP Document 216 Filed 06/27/19 Page 4 of 10




attract greatest respect when the sentencing judge finds a particular

case ‘outside the “heartland” to which the Commission intends

individual Guidelines to apply.’”) (quoting Rita, 551 U.S. at 351)). As

Mr. Fernandez explained in his objections to the PSR, the Court should

vary from the recommended term because it is not conceived from, nor

does it effectuate, the statutory sentencing goals.

     1.    The government does not establish that the
           methamphetamine guideline was derived from the
           Sentencing Commission’s exercise of its
           characteristic institutional role of basing its
           determinations on empirical data and national
           experience.

     The government makes no effort to respond substantively to Mr.

Fernandez’s arguments that the higher offense level for

methamphetamine actual is unwarranted because it is based on flawed

assumptions and results in an arbitrarily-inflated sentence. Rather

than prove that the methamphetamine actual guideline is grounded in

empiricism, the government cites to cases which demonstrate the

actual base offense level was not developed from empirical data and

national experience.




                                     4
      Case 1:17-cr-03237-JAP Document 216 Filed 06/27/19 Page 5 of 10




     The cases the government cites, Baez, Davis and Kort all rely on a

premise devised by the Commission which has been refuted. In each

decision, the courts presumed correct, the Commission’s suggestion

that a higher purity establishes a more significant role for the accused

because drugs are diluted as they pass down the distribution change.

Doc 215 at 8-9. That suggestion is factually inaccurate and thus,

without legal value. Since sentencing in those cases, data from the

DEA shows across the United States and across all levels of

distribution, methamphetamine seized by law enforcement on average

is 93% pure. DEA, 2017 National Drug Threat Assessment 70 (Oct.

2017). Additionally, methamphetamine’s price per gram has dropped

377%. The sentence the Court imposes should not be grounded on an

unsound presumption of blameworthiness.

     2.    If the government believes Mr. Fernandez is more
           than a low-level courier, neither its trial evidence nor
           any other evidence it has proves that is so.

     In United States v. Ibarra, District Judge Brack rejected the

methamphetamine actual guidelines in part because a drug’s purity did

not categorically prove the accused had a more prominent role in the



                                     5
      Case 1:17-cr-03237-JAP Document 216 Filed 06/27/19 Page 6 of 10




organization. 265 F.Supp.3d 1249, 1255 (D.N.M. 2017). Judge Brack

noted that Ibarra “neither played a prominent role in the drug

enterprise, nor was he in close proximity to the source of the drugs – he

was a low level courier who didn't even know what drug he was

transporting.” Id. at 1250. He used the methamphetamine mixture

guidelines because he refused to give Ibarra a sentence that was

“intended for high-level criminals.” Id. Mr. Fernandez pointed out that

the government’s trial evidence demonstrated, that his role, like

Ibarra’s was necessarily circumscribed.

     In its response, the government “assumes” Mr. Fernandez’s role

was greater, but offers only speculation as support. Doc. 215 at 11-12.

Without any evidence, it alleges “it is fair to assume [he] had a more

prominent role . . . than that of a simple courier.” Similarly, it

contends, Mr. Fernandez “certainly realized that he was dealing with a

sophisticated interstate trafficking organization.” It points to nothing

in the record which would establish such knowledge. The government’s

allegations lack a “minimal indicium of reliability beyond mere

allegation.” United States v. Ibarra, 737 F.2d 825, 827 (9th Cir. 1984).



                                     6
      Case 1:17-cr-03237-JAP Document 216 Filed 06/27/19 Page 7 of 10




If this Court accepts its speculation, it uses allegations that are

unreliable and those allegations become part of the foundation on

which the sentence is based. Using those allegations to punish Mr.

Fernandez more severely will violate his right to due process. The

inference stacking the government employs to support its claim

highlights this unfairness.

     Its argument that Mr. Fernandez is not a low level courier is

based on speculation and not on proven facts. An inference is only

reasonable where there exists a “probability that the conclusion flows

from proven facts.” United States v. Jones, 44 F.3d 860, 865 (10th Cir.

1995). A “‘reasonable’ inference is one that is supported by a chain of

logic, rather than, as in this case, mere speculation dressed up in the

guise of evidence.” Juan H. v. Allen, 408 F.2d 1262, 1277 (9th Cir.

2005); see also United States v. Ceballos, 340 F.3d 115, 125 (9th Cir.

2003) (inferences must be based on evidence). Government agents

testified they found packages of methamphetamine wrapped in

obscured material inside a bag they alleged belonged to Mr. Fernandez.

They found nothing else which demonstrated a greater degree of



                                     7
      Case 1:17-cr-03237-JAP Document 216 Filed 06/27/19 Page 8 of 10




involvement in an organization. Any other conclusion drawn from this

fact is speculative because it would not be derived from a fact in the

record. See United States v. Rahseparian, 231 F.3d 1257, 1262 (10th

Cir. 2000) (“an inference is reasonable only where there exists a

probability that the conclusion flows from the proven facts”); see also

United States v. White Eagle, 721 F.3d 1108, 1119 (9th Cir. 2013) (a

chain of events that requires “hypothesis heaped on hypothesis” is not

adequate evidence for a conviction); Cf. Goldhirsh Group, Inc. v. Alpert,

107 F.3d 105, 108 (2d Cir.1997) (an inference is reasonable only when it

is derived from proven facts and an allegation that something was

“likely” is not proof that it happened).

     This absence of any other evidence is indicative of the lack of

discretion and responsibility Mr. Fernandez had during the

criminal activity. Additionally, there is no evidence Mr. Fernandez

benefitted from the criminal activity. Nor is there proof that he had a

proprietary interest in the overall criminal activity. There is not even

evidence he was compensated for anything he did or was assigned to

do. The agents who searched him did not mention any money. His



                                     8
      Case 1:17-cr-03237-JAP Document 216 Filed 06/27/19 Page 9 of 10




limited role was confirmed by the government’s investigation: its

agents’ reports and testimony did not show that he was the

owner/seller of the drugs; nor the man who negotiated their sale and

purchase; nor the one trusted to import and carry bulk amounts

overland. Those people were more trusted by and involved in the

organization. They, not Mr. Fernandez, stood to profit from the

trafficking enterprise. Given the record, the Court, also should refuse

to impose a sentence that was intended for offenders at a much higher

level than Mr. Fernandez.

Conclusion

     For reasons presented here and in his objections to the

presentence report, Mr. Fernandez requests a prison term of no more

than 120 months.

                                  Respectfully submitted,

                                  FEDERAL PUBLIC DEFENDER
                                  111 Lomas Blvd. NW, Suite 501
                                  Albuquerque, New Mexico 87102
                                  (505) 3462489

                            By:   s/Esperanza Lujan
                                  Esperanza Lujan
                                  Assistant Federal Public Defender


                                     9
      Case 1:17-cr-03237-JAP Document 216 Filed 06/27/19 Page 10 of 10




                         Certificate of Service

     I hereby certify that a true copy of the foregoing pleading was

filed using the Court’s electronic filing system, which caused notice to

be served on AUSA Samuel Hurtado on this 27th day of June, 2019. A

copy was also provided to Michael J. Bartholomew, United States

Probation Officer.

                                          s/Esperanza Lujan
                                          Esperanza Lujan




                                     10
